Name: Commission Regulation (EC) No 556/1999 of 12 March 1999 on the supply of beef to Russia
 Type: Regulation
 Subject Matter: trade;  animal product;  trade policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities15. 3. 1999 L 68/19 COMMISSION REGULATION (EC) No 556/1999 of 12 March 1999 on the supply of beef to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural products to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas Commission Regulation (EC) No 111/1999 (2) lays down general rules for the application of Regulation (EC) No 2802/98; Whereas, for the supply operations decided by Regulation (EC) No 2802/98, an invitation to tender should be opened to allocate the supply of various lots of beef in intervention storage; Whereas the specific conditions applying to this supply operation should be laid down, in addition to the provi- sions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport, from intervention stocks, of 30 000 t of beef carcases (net weight) for delivery to the places of destination listed in Annex I, as a supply opera- tion covered by Article 2(1)(a) of Regulation (EC) No 111/1999. Supply shall be carried out in accordance with the provi- sions of both that Regulation and this Regulation. The invitation to tender shall cover the supply of six lots of beef carcases, as defined in Annex I, meeting the requirements on the intervention storage of these prod- ucts applicable when this Regulation was published. Article 2 Supply shall comprise: (a) the taking-over of the goods from the warehouses of the intervention agencies listed in Annex II, at the loading bay, and (b) transport, by appropriate means, to the places of des- tination and within the time limts laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destination or transhipment. Article 3 1. Each tender shall cover an entire lot as indicated in Annex I. 2. The tenders are to be presented to the intervention agency storing the product for delivery, the address of which is given in Annex II. 3. The time limit for lodging tenders shall expire on 23 March 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be submitted for a second period expiring on 6 April 1999 at 12 noon (Brussels time). In this case, all the dates fixed in Annex I shall be extended by 14 days. Article 4 1. The tendering security shall be EUR 25/t. 2. The supply security shall be EUR 2 780/t net of beef carcases. It must be lodged in accordance with Article 7 of Regulation (EC) No 111/1999. Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued by the beneficiarys representative and at the place of destination indicated in Annex III. (1) OJ L 349, 24. 12. 1998, p. 12. (2) OJ L 14, 19. 1. 1999, p. 3. EN Official Journal of the European Communities 15. 3. 1999L 68/20 Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 30 days after presentation of the application for the payment on account accompanied by the required documentary evidence. Article 7 The successful tenderer shall ensure that the special stamp shown in the Annex to Regulation (EC) No 385/1999 (1) is inserted in the transport documents. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20. 2. 1999, p. 48. EN Official Journal of the European Communities15. 3. 1999 L 68/21 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 ANNEX I BONE-IN BEEF/VEAL Final destinations Republic of Karelia 300  300  180  Republic of Komi 400  400  400  Region of Arkhangelsk 300  300  500  Region of Murmansk 400  400  400  Region of Bryansk 300  300  180  Region of Vladimir 300  300   180 Region of Ivanovo 200  200   280 Region of Kaluga 300  300   180 Region of Kostroma 200  200   280 Region of Ryazan 300  300   180 Region of Smolensk 300  300   180 Region of Tver  300  300  180 Region of Tula  300  300  340 Region of Yaroslavl  300  300  180 Region of Kirov  300  300 180  Region of Nizhniy-Novgorod 600  600  680  Republic of Daghestan  300  300 340  Republic of Ingushetia (Ingush)  200  200  280 Republic of Karbadino-Balkaria  200  200 280  Republic of Ossetia  200  200 280  Republic of Chechnya  200  200 280  Republic of Udmurtia  300  300 340  Region of Perm  300  300 340  Region of Sverdlovsk  1 300  1 300  1 420 Region of Chelyabinsk  800  800 800  EN Official Journal of the European Communities 15. 3. 1999L 68/22 Lot No 1 Lot No 2 Lot No 3 Lot No 4 Lot No 5 Lot No 6 Region of Kemerovo 700  700   580 Region of Kaliningrad 400  400   560 Total 5 000 5 000 5 000 5 000 5 000 5 000  Delivery stage: goods not unloaded at frontier points of Krasnoye or the port of St Petersburg  Means of transport: each lot must be transported either entirely by sea on a single vessel or entirely by land In the latter case, where certain regions of final destination are served by rail and others by lorrries, the offer must be accompanied by two sheets drawn up in accordance with Annex II to Regulation (EC) No 111/1999 and the amount offered must correspond to the weighted average of the costs per tonne.  Final dates for arrival at the frontiers points of Krasnoye or the port of St Petersburg  Lot No 1 30 July 1999  Lot No 2 2 July 1999  Lot No 3 15 July 1999  Lot No 4 26 May 1999  Lot No 5 20 May 1999  Lot No 6 2 June 1999 EN Official Journal of the European Communities15. 3. 1999 L 68/23 Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) ANNEX II BEEF CARCASES Lot No 1: 5 000 t STEENVOORDE A 25 Chemin des Cendres F-59114 Steenvoorde 731 751 1 482 EFSO 1, rue de la Gare, Itancourt F-02240 Ribemont 53 54 107 FRIGOSCANDIA SA CRT No 2 1, rue du Calvaire F-59817 Lille-Lesquin 194 281 475 SOFRINO SOGENA Rue Ernest-Macarez F-59300 Valenciennes 131 288 419 OGAN Rue Montesquieu MIN F-59160 Lomme 134 293 427 DUNFROST Quai de Lorraine, Port Ouest F-59279 Loon-Plage 345 450 795 RELAIS FRIG A 21 Zone des Alouettes BP 75, F-62160 Bully-les-Mines 258 305 563 FRIGONORD ZA des Parts-den-Bas F-62640 Montigny-en-Gohelle 47 66 113 SOFRINO SOGENA Quai de la Marne F-76400 FÃ ©camp 209 287 496 ENTREPÃ TS FRIGORIFIQUES Rue Paul Bert Zone sud F-89400 Migennes 69 54 123 Grnad total 5 000 EN Official Journal of the European Communities 15. 3. 1999L 68/24 Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) Lot No 2: 5 000 t STEF Dijon 1, avenue de Dallas F-21100 Dijon 318 268 586 BREM 31, route de Metz F-54320 MaxÃ ©ville 503 673 1 176 FRIGOSCANDIA 49, avenue de lAbbaye Saint-Ã loi BP 612, ZI Metz Nord F-57061 Metz Cedex 313 396 709 STEF Logistique Rue des EntrepÃ ´ts F-67116 Reichstett 631 365 996 STEF 16, route de Lyon Saint-Remy F-71100 Chalon-sur-SaÃ ´ne 33 114 147 EntrepÃ ´t frigorifique de la Haute-Savoie Ze des Jourdies Saint-Pierre-en-Faucigny F-74800 La Roche-sur-Foron 262 260 522 MARCILLAT-SAULCY F-88580 Saulcy-sur-Meurthe 87 91 178 FRIGOSCANDIA Zone de Belfort- Danjoutin F-90400 Danjoutin 236 415 651 STEF 12, rue du Vercors F-69960 Corbas  35 35 Grand total 5 000 Lot No 3: 5 000 t GEL AU LARGE Zone portuaire de Chef de Baie BP-2023 F-17009 La Rochelle-Pallice 994 929 1 923 SOFRICA Quai de la Cabaude BP 45 F-85102 Les Sables-dOlonne 640 479 1 119 EN Official Journal of the European Communities15. 3. 1999 L 68/25 Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) SOFRICA Zone des Ajoncs Route de Cholet F-85000 La Roche-sur-Yon 644 734 1 378 EFB BP 27 Zone de Porchaire F-79300 Bressuire 37 57 94 SOFRICA Rue du Fief-Tardif F-85120 La ChÃ ¢taigneraie  109 109 FRIGOSCANDIA Zone du Sanital Route dAntran F-86100 ChÃ ¢tellerault  216 216 SOLVIA 22, avenue de Guagadougou F-86201 Loudun cedex 80 81 161 Grand total 5 000 Address of the intervention agency: OFIVAL Office National interprofessionnel des Viandes de lÃ ©levage et de laviculture 80 Avenue des Terroirs de France 75607 Paris Cedex 12 Tel. (33 1) 44 68 50 00 Fax (33 1) 44 68 52 33 Lot No 4: 5 000 t MUK LOGISTIK Gmbh KÃ ¼hlhaus Wunstorf Im Stadfelde 12 D-31515 Wunstorf 500 500 1 000 MUK Logistik Gmbh KÃ ¼hlhaus Steinhude Im Kellerbusch 22 D-31515 Steinhode 750 750 1 500 NORDFROST KÃ ¼hl-u Lagerhaus GmbH &amp; Co. KG NORDFROST Verden Max-Planck StraÃ e 14 D-27283 Verden/Aller 250 250 500 EN Official Journal of the European Communities 15. 3. 1999L 68/26 Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) NORDFROST KÃ ¼hl-u. Lagerhaus GmbH &amp; Co.KG NORDFROST Schortens Im Gewerbegebiet 22 D-26419 Schortens 1 000 1 000 2 000 Grand total 5 000 Lot No 5: 5 000 t KÃ ¼hlhaus DÃ ¼sseldorf ZNL der SchÃ ¼tten &amp; Lemmenholz Gmbh &amp; Co. KG MainstraÃ e 11 D-41469 Neuss 500 500 1 000 MUK Logistik GmbH KÃ ¼hlhaus MÃ ¼lheim/Ruhr Weseler StraÃ e 91-101 D-45478 MÃ ¼lheim/Ruhr 750 750 1 500 MUK Logistik GmbH KÃ ¼hlhaus Troisdorf BrÃ ¼sseler StraÃ e 5 D-53842 Troisdorf 500 500 1 000 Frigoscandia GmbH Beckerfelder StraÃ e 96 D-47269 Duisburg 500 500 1 000 Klein GmbH &amp; Co. KG TiefkÃ ¼hllagerung/GeflÃ ¼gelkost SchmiedestraÃ e 3 D-48317 Drensteinfurt 250 250 500 Grand total 5 000 Lot No 6: 5 000 t Nordfrost KÃ ¼hl-u. Lagerhaus GmbH &amp; Co. KG Nordfrost Zerbst RoÃ lauer StraÃ e 51 D-39261 Zerbst 1 000 1 000 2 000 Nordfrost Kaltenkirchen-Werk I BoschstraÃ e 5 D-24568 Kaltenkirken 500 500 1 000 EN Official Journal of the European Communities15. 3. 1999 L 68/27 Storage locations Quantities (tonnes net) forequarters Quantities (tonnes net) hindquarters Total (tonnes net) Alli Logistik GmbH &amp; Co. BrachwitzerstraÃ e 38 D-06118 Halle (Saale) 250 250 500 R. Thomson EG TiefkÃ ¼hl- und Lagerhaus GmbH &amp; Co. BÃ ¶sterredder 23 D-24601 Wankendorf 750 750 1 500 Address of the intervention agency: BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 D-60322 Frankfurt am Main Postfach 18 0203 Tel. (49) 228-6820 Fax (49) 228-682 7272 REMOVAL FROM STORAGE The intervention agencies must organise removal from storage in such a way that, as far as possible, the first-in first-out principle is complied with for each cut and for each storehouse. EN Official Journal of the European Communities 15. 3. 1999L 68/28 ANNEX III Place of take-over: St Petersburg Authority authorised to issue take-over certificates: VO Prodintorg' 103084 Moscow Mjasnitskaya nl. 47 M. Zykov Place of take-over: Suzemka, Krasnoya and Bryansk  for customs formalities for trucks VO Prodintorg' 103084 Moscow Mjasnitskaya nl. 47 M. Belokopytov Place of take-over: Smolensk  for customs formalities for trucks VO Prodintorg' 103084 Moscow Mjasnitskaya nl. 47 M. Perekatov.